|,BROWN, C.J.,
Concurring.
The employer in this case maintains that plaintiff is an independent contractor based solely upon a written agreement. Whether plaintiff is an independent contractor must be decided by the WCJ and *1200depends on the particular facts and circumstances. The WCJ must take into consideration the total economic relationship between the parties and all other factors weighing for or against an employment relationship. Moreno v. Simonton, 33,854 (La.App.2d Cir.12/20/00), 779 So.2d 887, writ denied, 01-0444 (La.04/20/01), 790 So.2d 634. Only if plaintiff is found to be an independent contractor would the manual labor exception be relevant.
The Workers’ Compensation Act provides an exclusive remedy, both procedurally and substantively. It cannot be waived. An arbitration provision in a written contract is without effect and contrary to public policy where a claim falls under the Workers’ Compensation Act.